Exhibit 10.3

 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

OF

EVERCORE PARTNERS INC.

Dated as of August 10, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I DEFINITIONS AND OTHER MATTERS

Section 1.1

  

Definitions

   1

Section 1.2

  

Definitions Generally

   4 ARTICLE II REGISTRATION RIGHTS

Section 2.1

  

Fifth Anniversary Registration

   5

Section 2.2

  

Demand Registration

   5

Section 2.3

  

Piggyback Registration

   6

Section 2.4

  

Lock-Up Agreements

   8

Section 2.5

  

Registration Procedures

   8

Section 2.6

  

Indemnification by the Company

   11

Section 2.7

  

Indemnification by Registering Covered Persons

   11

Section 2.8

  

Conduct of Indemnification Proceedings

   12

Section 2.9

  

Contribution

   12

Section 2.10

  

Participation in Public Offering

   13

Section 2.11

  

Other Indemnification

   13

Section 2.12

  

Cooperation by the Company

   13

Section 2.13

  

No Transfer of Registration Rights

   13

Section 2.14

  

Parties in Interest

   13

Section 2.15

  

Acknowledgement Regarding the Company

   14

Section 2.16

  

Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities

   14 ARTICLE III MISCELLANEOUS

Section 3.1

  

Term of the Agreement; Termination of Certain Provisions

   14

Section 3.2

  

Amendments; Waiver

   14

Section 3.3

  

Governing Law

   15

Section 3.4

  

Notices

   15

Section 3.5

  

Severability

   16

Section 3.6

  

Specific Performance

   16

Section 3.7

  

Assignment; Successors

   16

Section 3.8

  

No Third-Party Rights

   16

Section 3.9

  

Section Headings

   16

Section 3.10

  

Execution in Counterparts

   16

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (including Appendix A hereto, as such
Appendix A may be amended from time to time pursuant to the provisions hereof,
this “Agreement”), is made and entered into as of August 10, 2006, by and among
Evercore Partners Inc., a Delaware corporation (the “Company”), and the Covered
Persons (defined below) from time to time party hereto.

W I T N E S S E T H:

WHEREAS, the Company and the Covered Persons are beneficial owners of
partnership units (the “Units”) of Evercore LP, a Delaware limited partnership
(“Evercore LP”), each of which is exchangeable for one share of the Company’s
Class A common stock, par value $0.01 per share (the “Class A Common Stock”), at
the option of the holder thereof and subject to the provisions of the
Partnership Agreement (defined below); and

WHEREAS, the Company desires to provide the Covered Persons with registration
rights with respect to shares of Class A Common Stock underlying their Units.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall, unless expressly stated otherwise, have the meanings specified
in this Section 1.1:

(a) “Agreement” has the meaning ascribed to such term in the Recitals.

(b) “Beneficial owner” has the meaning set forth in Rule 13d-3 under the
Exchange Act.

(c) “Board” means the Board of Directors of the Company.

(d) “Class A Common Stock” has the meaning ascribed to such term in the
Recitals.

(e) “Company” has the meaning ascribed to such term in the Recitals.

(f) “Covered Person” means those persons from time to time listed on Appendix A
hereto, and all persons who may become parties to this Agreement and whose name
is required to be listed on Appendix A hereto, in each case in accordance with
the terms hereof.

(g) “Covered Units” means, with respect to a Covered Person, such Covered
Person’s Units.



--------------------------------------------------------------------------------

(h) “Demand Notice” has the meaning ascribed to such term in Section 2.2(a).

(i) “Demand Registration” has the meaning ascribed to such term in
Section 2.2(a).

(j) “Evercore LP” has the meaning ascribed to such term in the Recitals.

(k) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(l) “Equity Committee” has the meaning ascribed to such term in the Partnership
Agreement.

(m) “Fifth Anniversary Registration” has the meaning ascribed to such term in
Section 2.1(a).

(n) “Governmental Authority” means any national, local or foreign (including
U.S. federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

(o) “Indemnified Parties” has the meaning ascribed to such term in Section 2.6.

(p) “IPO Date” means the closing date of the initial public offering of the
Class A Common Stock.

(q) “Partnership Agreement” means the Evercore LP Amended and Restated
Partnership Agreement, dated August 7, 2006, among the Company and the limited
partners of Evercore LP.

(r) “Permitted Transferee” means any transferee of a Unit after the date hereof
the transfer of which is permitted by the Partnership Agreement.

(s) “Public Offering” means an underwritten public offering pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Forms S-4 or S-8 or any similar or successor
form.

(t) “Registering Covered Person” has the meaning ascribed to such term in
Section 2.5(a).

(u) “Registration Expenses” means any and all expenses incident to the
performance of or compliance with any registration or marketing of securities,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue

 

2



--------------------------------------------------------------------------------

sky” qualifications of the securities registered), (iii) expenses in connection
with the preparation, printing, mailing and delivery of any registration
statements, prospectuses and other documents in connection therewith and any
amendments or supplements thereto, (iv) security engraving and printing
expenses, (v) internal expenses of the Company (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), (vi) reasonable fees and disbursements of counsel for the
Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses relating to any
comfort letters or costs associated with the delivery by independent certified
public accountants of any comfort letters requested pursuant to Section 2.5(h)),
(vii) reasonable fees and expenses of any special experts retained by the
Company in connection with such registration, (viii) reasonable fees,
out-of-pocket costs and expenses of the Covered Persons, including one counsel
for all of the Covered Persons participating in the offering selected by the
Covered Persons holding the majority of the Registrable Securities to be sold
for the account of all Covered Persons in the offering, (ix) fees and expenses
in connection with any review by the NASD of the underwriting arrangements or
other terms of the offering, and all fees and expenses of any “qualified
independent underwriter,” including the fees and expenses of any counsel
thereto, (x) fees and disbursements underwriters customarily paid by issuers or
sellers of securities, but excluding any underwriting fees, discounts and
commissions attributable to the sale of Registrable Securities, (xi) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, (xiii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of the Registrable Securities, (xiv) fees and
expenses payable in connection with any ratings of the Registrable Securities,
including expenses relating to any presentations to rating agencies and (xv) all
out-of-pocket costs and expenses incurred by the Company or its appropriate
officers in connection with their compliance with Section 2.5(l).

(v) “Registrable Securities” shall mean shares of Class A Common Stock
deliverable or delivered in exchange for Units. For purposes of this Agreement,
(i) Registrable Securities shall cease to be Registrable Securities when a
Registration Statement covering such Registrable Securities has been declared
effective under the Securities Act by the SEC and such Registrable Securities
have been disposed of pursuant to such effective Registration Statement and
(ii) the Registrable Securities of a holder shall not be deemed to be
Registrable Securities at any time when the entire amount of such Registrable
Securities proposed to be sold by such Covered Person in a single sale
constitutes less than 1% of the then outstanding shares of Class A Common Stock
or, in the opinion of counsel satisfactory to the Company and such Covered
Person, each in their reasonable judgment, may be distributed to the public
pursuant to Rule 144 (or any successor provision then in effect) under the
Securities Act in any three-month period or any such Registrable Securities have
been sold in a sale made pursuant to Rule 144 of the Securities Act.

 

3



--------------------------------------------------------------------------------

(w) “SEC” means the Securities and Exchange Commission.

(x) “Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(y) “Subsidiary” means, with respect to any person, any corporation, limited
liability company, company, partnership, trust, association or other legal
entity or organization of which such person (either directly or through one or
more subsidiaries of such person) (a) owns, directly or indirectly, a majority
of the capital stock or other equity interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation, limited liability company, partnership,
trust, association or other legal entity or organization, or (b) is otherwise
entitled to exercise (1) a majority of the voting power generally in the
election of the board of directors or other governing body of such corporation,
limited liability company, partnership, trust, association or other legal entity
or organization or (2) control of such corporation, limited liability company,
partnership, trust, association or other legal entity or organization.

(z) “Transfer” means, in respect of any Unit, share of Class A Common Stock,
property or other asset, any sale, assignment, transfer, distribution or other
disposition thereof, whether voluntarily or by operation of Law, including,
without limitation, the exchange of any Unit for any other security.

(aa) “Units” has the meaning ascribed to such term in the Recitals.

Section 1.2 Definitions Generally. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive;

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(d) the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
annex and schedule references not attributed to a particular document shall be
references to exhibits, annexes and schedules to this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Fifth Anniversary Registration.

(a) The Company shall use its commercially reasonable efforts to cause to be
declared effective under the Securities Act by the SEC, on or prior to the fifth
anniversary of the IPO Date, a registration statement relating to all shares of
the following Registrable Securities (“Fifth Anniversary Registration”):
Registrable Securities to be delivered to Covered Persons by the Company in
respect of the exchange of Units pursuant to the Partnership Agreement and all
other Registrable Securities of any Covered Person which Registrable Securities
are reasonably expected to continue to be Registrable Securities at the expected
filing date for the registration statement with respect to such registration.

(b) The Company shall be liable for and pay all Registration Expenses in
connection with any Fifth Anniversary Registration, regardless of whether such
Registration is effected.

(c) Upon notice to each Covered Person participating in the Fifth Anniversary
Registration, the Company may postpone effecting a registration pursuant to this
Section 2.1 on one occasion during any period of six consecutive months for a
reasonable time specified in the notice but not exceeding 120 days (which period
may not be extended or renewed), if (i) the Company shall determine in good
faith that effecting the registration would materially and adversely affect an
offering of securities of such company the preparation of which had then been
commenced or (ii) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Company believes in good faith would not be in the best interests of the
Company.

Section 2.2 Demand Registration.

(a) If at any time following the IPO, the Company shall receive a written
request (a “Demand Notice”) from the Equity Committee that the Company effect
the registration under the Securities Act of all or any portion of the
Registrable Securities specified in the Demand Notice (a “Demand Registration”),
specifying the intended method of disposition thereof, then the Company shall
use its commercially reasonable efforts to effect, as expeditiously as
reasonably practicable, subject to the restrictions in Section 2.2(d), the
registration under the Securities Act of the Registrable Securities for which
the Equity Committee has requested registration under this Section 2.2, all to
the extent necessary to permit the disposition (in accordance with the intended
methods thereof as aforesaid) of the Registrable Securities so to be registered.
Notwithstanding the foregoing, (i) the Equity Committee shall be entitled to ten
Demand Registrations pursuant to this Section 2.2, (ii) the Equity Committee
shall be entitled to no more than one demand registration during any six-month
period, and (iii) the Company shall not be obligated to make a Demand
Registration with respect to the Equity Committee in the event that a Fifth
Anniversary Registration or Piggyback Registration (as defined below) had been
available to the Equity Committee within the 180 days preceding the date of the
Demand Notice.

 

5



--------------------------------------------------------------------------------

(b) At any time prior to the effective date of the registration statement
relating to such registration, the Equity Committee may revoke such Demand
Registration request by providing a notice to the Company revoking such request.
The Company shall be liable for and pay all Registration Expenses in connection
with any Demand Registration.

(c) If a Demand Registration involves an underwritten Public Offering and the
managing underwriter advises the Company and the Equity Committee that, in its
view, the number of shares of Registrable Securities requested to be included in
such registration exceeds the largest number of shares that can be sold without
having an adverse effect on such offering, including the price at which such
shares can be sold (the “Maximum Offering Size”), the Company shall include in
such registration, in the priority listed below, up to the Maximum Offering
Size:

(i) first, all Registrable Securities requested to be registered in the Demand
Registration by the Equity Committee (allocated, if necessary for the offering
not to exceed the Maximum Offering Size, pro rata among the Covered Persons
whose Registrable Securities are included in the Demand Registration on the
basis of the relative number of shares of Registrable Securities so requested to
be included in such registration by each);

(ii) second, any securities proposed to be registered by the Company or any
securities proposed to be registered for the account of any other persons, with
such priorities among them as the Company shall determine.

(d) Upon notice to the Demand Requesting Covered Person, the Company may
postpone effecting a registration pursuant to this Section 2.2 on one occasion
during any period of six consecutive months for a reasonable time specified in
the notice but not exceeding 120 days (which period may not be extended or
renewed), if (i) the Company shall determine in good faith that effecting the
registration would materially and adversely affect an offering of securities of
such company the preparation of which had then been commenced or (ii) the
Company is in possession of material non-public information the disclosure of
which during the period specified in such notice the Company believes in good
faith would not be in the best interests of the Company.

Section 2.3 Piggyback Registration.

(a) Subject to any contractual obligations to the contrary, if the Company
proposes at any time to register any of the equity securities issued by it under
the Securities Act (other than a registration on Form S-8 or S-4, or any
successor forms, relating to shares of Class A Common Stock issuable in
connection with any employee benefit or similar plan of the Company or in
connection with a direct or indirect acquisition by the Company of another
Person or as a recapitalization or reclassification of securities of the
Company), whether or not for sale for its own account, the Company shall each
such time give prompt notice at least 15 business days prior to the anticipated
filing date of the registration statement relating to such

 

6



--------------------------------------------------------------------------------

registration to the Covered Persons, which notice shall set forth such Covered
Person’s rights under this Section 2.3 and shall offer such Covered Person the
opportunity to include in such registration statement the number of Registrable
Securities of the same class or series as those proposed to be registered as
such Covered Person may request (a “Piggyback Registration”), subject to the
provisions of Section 2.3(b). Upon the request of such Covered Person made
within five business days after the receipt of notice from the Company (which
request shall specify the number of Registrable Securities intended to be
registered by such Covered Person), the Company shall use its commercially
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities that the Company has been so requested to register by all
such other Covered Persons, to the extent necessary to permit the disposition of
the Registrable Securities so to be registered, provided that (i) if such
registration involves an underwritten Public Offering, all such Covered Persons
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected by the Company in on the
same terms and conditions as apply to the Company or the Requesting Covered
Persons, as applicable, and (ii) if, at any time after giving notice of its
intention to register any securities pursuant to this Section 2.3(a) and prior
to the effective date of the registration statement filed in connection with
such registration, the Company shall determine for any reason not to register
such securities, the Company shall give notice to all such Covered Persons and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration. No registration effected under
this Section 2.3 shall relieve the Company of its obligations to effect a Fifth
Anniversary Registration or Demand Registration to the extent required by
Section 2.1 or Section 2.2, respectively. The Company shall pay all Registration
Expenses in connection with each Piggyback Registration.

(b) Subject to any contractual obligations to the contrary, if a Piggyback
Registration involves an underwritten Public Offering and the managing
underwriter advises the Company that, in its view, the number of Registrable
Securities that the Company and such Covered Persons intend to include in such
registration exceeds the Maximum Offering Size, the Company shall include in
such registration, in the following priority, up to the Maximum Offering Size:

(i) first, so much of the Company securities proposed to be registered for the
account of the Company;

(ii) second, to the Company securities proposed to be registered pursuant to any
demand registration rights of third parties;

(iii) third, all Registrable Securities requested to be included in such
registration by any Covered Persons (allocated, if necessary for the offering
not to exceed the Maximum Offering Size, pro rata among such Covered Persons on
the basis of the relative number of shares of Registrable Securities so
requested to be included in such registration by each); and

(iv) fourth, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Company shall determine.

 

7



--------------------------------------------------------------------------------

(c) Notwithstanding any provision in this Section 2.3 or elsewhere in this
Agreement, no provision relating to the registration of Registrable Securities
shall be construed as permitting any Covered Person to effect a transfer of
securities that is otherwise prohibited by the terms of any agreement between
such Covered Person and the Company or any of its subsidiaries. The Company
shall not be obligated to provide notice or afford Piggyback Registration to any
Covered Person pursuant to this Section 2.3 unless some or all of such Covered
Person’s Registrable Securities are permitted to be transferred under the terms
of applicable agreements between such Covered Persons and the Company or any of
its subsidiaries.

Section 2.4 Lock-Up Agreements. If any registration of Registrable Securities
shall be effected in connection with a Public Offering, neither the Company nor
the Covered Person shall effect any public sale or distribution, including any
sale pursuant to Rule 144, of any shares of Common Stock or other security of
the Company (except as part of such Public Offering) during the period beginning
14 days prior to the effective date of the applicable registration statement
until the earlier of (i) such time as the Company and the lead managing
underwriter shall agree and (ii) 180 days.

Section 2.5 Registration Procedures. Whenever a Covered Person requests that any
Registrable Securities be registered pursuant to Section 2.2 or 2.3 or in
respect of any Fifth Anniversary Registration pursuant to Section 2.1, subject
to the provisions of such Sections, the Company shall use its commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof as
promptly as practicable, and, in connection with any such request:

(a) The Company shall as expeditiously as reasonably practicable prepare and
file with the SEC a registration statement on any form for which the Company
then qualifies or that counsel for the Company shall deem appropriate and which
form shall be available for the sale of the Registrable Securities to be
registered thereunder in accordance with the intended method of distribution
thereof, and use its commercially reasonable efforts to cause such filed
registration statement to become and remain effective for a period of not less
than 40 days, or in the case of a Fifth Anniversary Registration, until all of
the Registrable Securities of the Covered Persons included in such registration
statement (each, a “Registering Covered Person”) shall have actually been sold
thereunder.

(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Company shall, if requested, furnish to each
participating Covered Person and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company shall furnish to
such Covered Person and underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Covered Person or underwriter may reasonably request in order
to facilitate the

 

8



--------------------------------------------------------------------------------

disposition of the Registrable Securities owned by such Covered Person. The
Covered Person shall have the right to request that the Company modify any
information contained in such registration statement, amendment and supplement
thereto pertaining to such Covered Person and the Company shall use its all
commercially reasonable efforts to comply with such request, provided, however,
that the Company shall not have any obligation so to modify any information if
the Company reasonably expects that so doing would cause the prospectus to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the Registering Covered Persons thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Registering Covered Person holding Registrable Securities covered by
such registration statement of any stop order issued or threatened by the SEC or
any state securities commission and take all reasonable best efforts to prevent
the entry of such stop order or to remove it if entered.

(d) The Company shall use its commercially reasonable best efforts to
(i) register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Registering Covered Person holding such Registrable
Securities reasonably (in light of such Covered Person’s intended plan of
distribution) requests and (ii) cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company and
do any and all other acts and things that may be reasonably necessary or
advisable to enable such Covered Person to consummate the disposition of the
Registrable Securities owned by such Covered Person, provided that the Company
shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 2.5(d), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

(e) The Company shall immediately notify each Registering Covered Person holding
such Registrable Securities covered by such registration statement, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each such Covered Person
and file with the SEC any such supplement or amendment.

 

9



--------------------------------------------------------------------------------

(f) The Company shall select an underwriter or underwriters in connection with
any Public Offering. In connection with any Public Offering, the Company shall
enter into customary agreements (including an underwriting agreement in
customary form) and take such all other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities
in any such Public Offering, including the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the NASD.

(g) Subject to the execution of confidentiality agreements satisfactory in form
and substance to the Company in the exercise of its good faith judgment, the
Company will give to each Registering Covered Person, its counsel and
accountants (i) reasonable and customary access to its books and records and
(ii) such opportunities to discuss the business of the Company with its
directors, officers, employees, counsel and the independent public accountants
who have certified its financial statements, as shall be appropriate, in the
reasonable judgment of counsel, to such Registering Covered Person, to enable
them to exercise their due diligence responsibility.

(h) The Company shall use its commercially reasonable efforts to furnish to each
Registering Covered Person and to each such underwriter, if any, a signed
counterpart, addressed to such Covered Person or underwriter, of (i) an opinion
or opinions of counsel to the Company and (ii) a comfort letter or comfort
letters from the Company’s independent public accountants, each in customary
form and covering such matters of the kind customarily covered by opinions or
comfort letters, as the case may be, as a majority of the Registering Covered
Persons therefor reasonably requests.

(i) Each such Covered Person registering securities under this Article II shall
promptly furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required or
advisable in connection with such registration.

(j) The Covered Person agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.5(e), such
Covered Person shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Covered Person’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.5(e), and, if so directed by the Company,
such Covered Person shall deliver to the Company all copies, other than any
permanent file copies then in such Covered Person’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. If the Company shall give such notice, the Company shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in Section 2.5(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 2.5(e) to the date when the Company shall make available to such
Covered Person a prospectus supplemented or amended to conform with the
requirements of Section 2.5(e).

 

10



--------------------------------------------------------------------------------

(k) The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.

(l) The Company shall have appropriate officers of the Company (i) prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be, (ii) take other actions to obtain ratings for any
Registrable Securities and (iii) otherwise use their commercially reasonable
efforts to cooperate as reasonably requested by the underwriters in the
offering, marketing or selling of the Registrable Securities.

Section 2.6 Indemnification by the Company. In the event of any registration of
any securities of the Company under the Securities Act pursuant to this Article
II, the Company will, and it hereby does, indemnify and hold harmless, to the
extent permitted by law, a Registering Covered Person, each affiliate of such
Registering Covered Person and their respective directors and officers or
general and limited partners or members and managing members (including any
director, officer, affiliate, employee, agent and controlling Person of any of
the foregoing), each other person who participates as an underwriter in the
offering or sale of such securities and each other person, if any, who controls
such seller or any such underwriter within the meaning of the Securities Act
(collectively, the “Indemnified Parties”), against any and all losses, claims,
damages or liabilities, joint or several, and expenses (including reasonable
attorney’s fees and reasonable expenses of investigation) to which such
Indemnified Party may become subject under the Securities Act, common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof, whether or not such Indemnified Party is a party
thereto) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the Securities Act, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement thereto, or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and the Company will reimburse such Indemnified
Party for any legal or any other expenses reasonably incurred by it in
connection with investigating or defending against any such loss, claim,
liability, action or proceeding; provided, that the Company shall not be liable
to any Indemnified Party in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement or amendment
or supplement thereto or in any such preliminary, final or summary prospectus in
reliance upon and in conformity with written information furnished to the
Company with respect to such seller through an instrument duly executed by such
seller specifically stating that it is for use in the preparation thereof.

Section 2.7 Indemnification by Registering Covered Persons. The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with this Article II, that the
Company shall have received an undertaking reasonably satisfactory to it from
the Registering Covered Person or any underwriter to indemnify and hold harmless
the Company and all other prospective sellers of Registrable Securities with
respect to any untrue statement or alleged untrue statement in or omission or

 

11



--------------------------------------------------------------------------------

alleged omission from such registration statement, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement, if such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company with respect to such seller through an instrument duly executed by
such seller or underwriter specifically stating that it is for use in the
preparation of such registration statement, preliminary, final or summary
prospectus or amendment or supplement, or a document incorporated by reference
into any of the foregoing. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any of
the Registering Covered Persons, or any of their respective affiliates,
directors, officers or controlling persons and shall survive the transfer of
such securities by such person. In no event shall the liability of any
Registering Covered Person hereunder be greater in amount than the dollar amount
of the proceeds received by such Registering Covered Person upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

Section 2.8 Conduct of Indemnification Proceedings. Promptly after receipt by an
Indemnified Party hereunder of written notice of the commencement of any action
or proceeding with respect to which a claim for indemnification may be made
pursuant to this Article II, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided, that the failure of the
Indemnified Party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under this Article II, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such Indemnified Party and indemnifying parties may exist in respect of
such claim, the indemnifying party will be entitled to participate in and to
assume the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party will consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof, the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.

Section 2.9 Contribution. If the indemnification provided for in this Article II
from the indemnifying party is unavailable to an Indemnified Party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and Indemnified Parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’

 

12



--------------------------------------------------------------------------------

relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party under this
Section 2.9 as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.9 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

Section 2.10 Participation in Public Offering. No Covered Person may participate
in any Public Offering hereunder unless such Covered Person (a) agrees to sell
such Covered Person’s securities on the basis provided in any underwriting
arrangements approved by the Covered Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

Section 2.11 Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and the
Registering Covered Person participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or Governmental Authority other than the Securities Act.

Section 2.12 Cooperation by the Company. If the Covered Person shall transfer
any Registrable Securities pursuant to Rule 144, the Company shall use its
commercially reasonable efforts to cooperate with the Covered Person and shall
provide to the Covered Person such information as the Covered Person shall
reasonably request.

Section 2.13 No Transfer of Registration Rights. Except as set forth in
Section 2.14, none of the rights of the Covered Person under this Article II
shall be assignable by any Covered Person to any person acquiring securities
unless the person so acquiring such securities shall already be a Covered
Person.

Section 2.14 Parties in Interest. Each Covered Person shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article II. To the extent Units are
effectively transferred in accordance with the terms of the Partnership
Agreement, the transferee of such Units shall be entitled to receive the
benefits of this Agreement and shall be bound by the terms and provisions of
this Agreement upon becoming bound hereby pursuant to Section 3.1(c).

 

13



--------------------------------------------------------------------------------

Section 2.15 Acknowledgement Regarding the Company. All determinations necessary
or advisable under this Article II shall be made by the Company, the
determinations of which shall be final and binding.

Section 2.16 Mergers, Recapitalizations, Exchanges or Other Transactions
Affecting Registrable Securities. The provisions of this Agreement shall apply
to the full extent set forth herein with respect to the Registrable Securities,
to any and all securities or capital stock of Evercore LP or the Company or any
successor or assign of any such person (whether by merger, amalgamation,
consolidation, sale of assets or otherwise) that may be issued in respect of, in
exchange for, or in substitution of such Registrable Securities, by reason of
any dividend, split, issuance, reverse split, combination, recapitalization,
reclassification, merger, amalgamation, consolidation or otherwise.

ARTICLE III

MISCELLANEOUS

Section 3.1 Term of the Agreement; Termination of Certain Provisions.

(a) The term of this Agreement shall continue until the first to occur of
(i) such time as no Covered Person holds any Covered Units or Registrable
Securities and (ii) such time as the Agreement is terminated by the affirmative
vote of Covered Persons that beneficially own not less than 66 2/3% of the
voting power of the Registrable Securities.

(b) Unless this Agreement is theretofore terminated pursuant to Section 3.1(a)
hereof, a Covered Person shall be bound by the provisions of this Agreement with
respect to any Covered Units or Registrable Security until such time as such
Covered Person ceases to hold any Covered Units or Registrable Security.
Thereafter, such Covered Person shall no longer be bound by the provisions of
this Agreement other than Sections 2.7, 2.8, 2.9 and 2.11 and Article III, and
such Covered Person’s name shall be removed from Appendix A to this Agreement.

(c) Any Permitted Transferee shall be added to Appendix A as a Covered Person;
provided, that, such Permitted Transferee shall first sign an agreement in the
form approved by the Company acknowledging that such Permitted Transferee is
bound by the terms and provisions of the Agreement.

Section 3.2 Amendments; Waiver.

(a) The provisions of this Agreement may be amended only by the affirmative vote
of Covered Persons owning not less than 66 2/3% of the voting power of the
Registrable Securities.

(b) In addition to any other vote or approval that may be required under this
Section 3.2, any amendment of this Agreement that has the effect of changing the
obligations of Evercore LP or the Company hereunder to make such obligations
materially more onerous to the Evercore LP or Company shall require the approval
of Evercore LP or the Company, as the case may be.

 

14



--------------------------------------------------------------------------------

(c) Each Covered Person understands that from time to time certain other persons
may become Covered Persons and certain Covered Persons will cease to be bound by
the provisions of this Agreement pursuant to the terms hereof. This Agreement
may be amended from time to time by the Equity Committee (without the approval
of any other person), but solely for the purposes of (i) adding to Appendix A
Permitted Transferees of the Covered Units as provided in Section 3.1(c) who
sign this Agreement and (ii) removing from Appendix A such persons as shall
cease to be bound by the provisions of this Agreement pursuant to Sections
3.1(b) hereof, which additions and removals shall be given effect from time to
time by appropriate changes to Appendix A.

(d) No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be effective.

Section 3.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.4 Notices.

(a) Any communication, demand or notice to be given hereunder will be duly given
(and shall be deemed to be received) when delivered in writing by hand or first
class mail or by telecopy to a party at its address as indicated below:

If to a Covered Person,

c/o Evercore Partners Inc.

55 East 52nd Street, 43rd Floor

New York, New York 10055

Attention: Chief Financial Officer

Fax: (212) 857-3101

If to the Company, at

Evercore Partners Inc.

55 East 52nd Street, 43rd Floor

New York, New York 10055

Attention: Chief Financial Officer

Fax: (212) 857-3101

The Company shall be responsible for notifying each Covered Person of the
receipt of a communication, demand or notice under this Agreement relevant to
such Covered Person at the address of such Covered Person then in the records of
Evercore LP (and each Covered Person shall notify the Company of any change in
such address for communications, demands and notices).

 

15



--------------------------------------------------------------------------------

(b) Unless otherwise provided to the contrary herein, any notice which is
required to be given in writing pursuant to the terms of this Agreement may be
given by telecopy.

Section 3.5 Severability. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

Section 3.6 Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any part to this
Agreement, without posting any bond, and in addition to all other remedies that
may be available, shall, subject to Section 3.4, be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy that may be then
available.

Section 3.7 Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be void; and provided further that no assignment of this Agreement by the
Company or to a successor of the Company (by operation of law or otherwise)
shall be valid unless such assignment is made to a person which succeeds to the
business of such Person substantially as an entirety.

Section 3.8 No Third-Party Rights. Other than as expressly provided herein,
nothing in this Agreement will be construed to give any person other than the
parties to this Agreement any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

Section 3.9 Section Headings. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.

Section 3.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

EVERCORE PARTNERS INC. By:  

/s/ Roger C. Altman

Name:   Roger C. Altman Title:   Co-Chief Executive Officer

ROGER C. ALTMAN

By:

 

/s/ Roger C. Altman

A&N ASSOCIATES L.P.

By:

 

/s/ Jurate Kazickas

Name:

 

Jurate Kazickas

Title:

 

General Partner

ROGER C. ALTMAN 1997 FAMILY

LIMITED PARTNERSHIP

By:

 

/s/ Jurate Kazickas

Name:

 

Jurate Kazickas

Title:

 

Managing General Partner

THE ROGER C. ALTMAN 2005 GRANTOR

RETAINED ANNUITY TRUST

By:

 

/s/ Roger C. Altman

Name:

 

Roger C. Altman

AUSTIN M. BEUTNER

By:

 

/s/ Austin M. Beutner

BEUTNER FAMILY 2001 LONG-TERM TRUST

By:

 

/s/ Austin M. Beutner

Name:

 

Austin M. Beutner

THE AUSTIN M. BEUTNER 2005 GRANTOR

RETAINED ANNUITY TRUST

By:

 

/s/ Austin M. Beutner

Name:

 

Austin M. Beutner

 

17



--------------------------------------------------------------------------------

 

 

CIARA A. BURNHAM

By:

 

/s/ Ciara A. Burnham

PHILIPPE CAMUS

By:

 

/s/ Philippe Camus

JOHN T. DILLON

By:

 

/s/ John T. Dillon

RICHARD P. EMERSON

By:

 

/s/ Richard P. Emerson

ADAM FRANKEL

By:

 

/s/ Adam Frankel

SAUL GOODMAN

By:

 

/s/ Saul Goodman

GIL HA

By:

 

/s/ Gil Ha

WILLIAM O. HILTZ

By:

 

/s/ William O. Hiltz

JONATHAN A. KNEE

By:

 

/s/ Jonathan A. Knee

 

18



--------------------------------------------------------------------------------

 

TIMOTHY G. LALONDE

By:

 

/s/ Timothy G. Lalonde

GAIL LANDIS

By:

 

/s/ Gail Landis

M. SHARON LEWELLEN

By:

 

/s/ M. Sharon Lewellen

EDUARDO G. MESTRE

By:

 

/s/ Eduardo G. Mestre

NEERAJ MITAL

By:

 

/s/ Neeraj Mital

THE NEERAJ MITAL 1997 INSURANCE TRUST

By:

 

/s/ John R. Varughese

Name:

 

John R. Varughese

Title:

 

Trustee

SANGAM PANT

By:

 

/s/ Sangam Pant

MICHAEL J. PRICE

By:

 

/s/ Michael J. Price

KATHLEEN G. REILAND

By:

 

/s/ Kathleen G. Reiland

 

19



--------------------------------------------------------------------------------

 

WILLIAM C. REPKO

By:

 

/s/ William C. Repko

BRIAN ROBERTS

By:

 

/s/ Brian Roberts

JANE SADOWSKY

By:

 

/s/ Jane Sadowsky

WILLIAM A. SHUTZER

By:

 

/s/ William A. Shutzer

DAVID WEZDENKO

By:

 

/s/ David Wezdenko

JANE WHEELER

By:

 

/s/ Jane Wheeler

DAVID YING

By:

 

/s/ David Ying

PEDRO CARLOS ASPE ARMELLA

By:

 

/s/ Pedro Aspe

PASPRO TRUST

By:

 

/s/ Javier Bernstein Iturbide

Name:

 

Javier Bernstein Iturbide

Title:

 

Investment Trustee

 

20



--------------------------------------------------------------------------------

 

 

FIDEICOMISO F/1475

By:

 

/s/ HD Guadalupe Terreros Barros

Name:

 

HD Guadalupe Terreros Barros

Title:

 

Trust Delegate on Behalf Fideicomiso F/1475

JANESANCO, S. DE R.L.

By:

 

/s/ Sergio Sánchez García

Name:

 

Sergio Sánchez García

Title:

 

Legal Representative

SUDARTE, S. DE R.L.

By:

 

/s/ Hugo Garza

Name:

 

Hugo A. Garza Medina

Title:

 

Legal Representative

APORTELA, S. DE R.L.

By:

 

/s/ Maria Eugenia Biana Escalera

Name:

 

Maria Eugenia Biana Escalera

ADMINISTRADORA HDI, S. DE R.L. DE C.V.

By:

 

/s/ Armando Jorge Marcos Penilla

Name:

 

Armando Jorge Marcos Penilla

Title:

 

Legal Representative

ANROSALE, S. DE R.L.

By:

 

/s/ Antonio Souza

Name:

 

Antonio Souza

 

21



--------------------------------------------------------------------------------

 

AUGUSTO ARELLANO OSTOA

By:

 

/s/ Augusto Arellano Ostoa

ANTONIO BASSOLS ZALETA

By:

 

/s/ Antonio Bassols Zaleta

TRUSTEES OF THE ADAM B. FRANKEL 2006 TRUST

By:

 

/s/ Adam B. Frankel

Name:

 

Adam B. Frankel

Title:

 

Investment Trustee

TRUSTEES OF THE JONATHAN ARYE KNEE 2006 TRUST

By:

 

/s/ Jonathan Arye Knee

Name:

 

Jonathan Arye Knee

Title:

 

Investment Trustee

TRUSTEES OF THE JOHN TERRANCE DILLON 2006 TRUST

By:

 

/s/ John Terrence Dillon

Name:

 

John Terrence Dillon

Title:

 

Investment Trustee

TRUSTEES OF THE GAIL S. LANDIS 2006 TRUST

By:

 

/s/ Gail S. Landis

Name:

 

Gail S. Landis

Title:

 

Investment Trustee

TRUSTEES OF THE NEERAJ MITAL 2006 TRUST

By:

 

/s/ Neeraj Mital

Name:

 

Neeraj Mital

Title:

 

Investment Trustee

 

22



--------------------------------------------------------------------------------

 

TRUSTEES OF THE WILLIAM O. HILTZ 2006 TRUST

By:

 

/s/ William O. Hiltz

Name:

 

William O. Hiltz

Title:

 

Investment Trustee

TRUSTEES OF THE M. SHARON LEWELLEN 2006 TRUST

By:

 

/s/ M. Sharon Lewellen

Name:

 

M. Sharon Lewellen

Title:

 

Investment Trustee

TRUSTEES OF MESTRE 2006 EVERCORE GRAT

By:

 

/s/ Eduardo G. Mestre

Name:

 

Eduardo G. Mestre

Title:

 

Trustee

TRUSTEES OF PRICE 2006 EVERCORE GRAT

By:

 

/s/ Michael J. Price

Name:

 

Michael J. Price

Title:

 

Trustee

 

23